Citation Nr: 1627592	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served in the Army National Guard from March 1977 to October 1981, with a period of active duty for training (ACDUTRA) from October 9, 1977 to March 19, 1978; he subsequently served in the Air Force Reserve from October 1981 to June 1992 with various periods of ACDUTRA and inactive duty for training (INACDUTRA). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in an October 2014 statement he withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to have had its onset during service; bilateral sensorineural hearing loss (SNHL) was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and bilateral hearing loss disability is not shown to be related to an injury, disease, or event in service.

2.  The Veteran's current tinnitus is not shown to have had its onset during service; and tinnitus is not shown to be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided content-complying, pre-adjudication VCAA notice by letters dated in June 2012 and December 2012; therefore, VA satisfied its duty to notify.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran initially requested a videoconference hearing before a Veterans Law Judge, but later withdrew his request in October 2014.  The RO has obtained the Veteran's service personnel and service treatment records (STRs), including records from both the Army National Guard and Air Force Reserve.  The Veteran has not identified any additionally available evidence, such as VA or private treatment records, for consideration in his appeal. 

To further assist him in substantiating his claim, VA has provided the Veteran an examination by an audiologist in November 2012, who prepared medical opinions in November 2012 and in June 2014.  38 U.S.C.A. § 5103A(d).  The VA examiner accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required and VA's duty to assist has been met.  Thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after service is required for service connection, if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2015). 


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

An overview of the case shows that the Veteran filed an original application for VA disability compensation in October 1995, seeking service connection solely for a broken foot (service connection was later granted for this disability).  In February 2012, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus, stating that he has never received treatment for the claimed disabilities.  In a July 2012 statement, he asserted that he was exposed to loud noises (artillery and trucks) in both the Army active duty training and Air Force Reserve training, and now had constant ringing in his ears and hearing loss.  

In a March 2013 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that there was no link between his current bilateral hearing loss for VA purposes and reported tinnitus on the one hand, and his military service on the other hand, and that there was no evidence that the disabling sensorineural hearing loss manifested to a compensable degree within a year of service.  In a statement received in March 2013, the Veteran disagreed with the decision, alleging that his disabilities were attributable to his exposure to loud noises (artillery fire, trucks, and aircraft engines) in the Army National Guard and Air Force Reserve.  In a June 2014 statement of the case, the RO confirmed its denial on similar grounds, after additional evidence including Air Force Reserve records and a VA examination addendum opinion was considered.  In his July 2014 substantive appeal statement, the Veteran continued to disagree with the RO's decision and the VA examiner's unfavorable opinion, asserting that his hearing was "permanently harmed" as a "direct effect" of his time in the military.  He noted that although he had been a welder in civilian life, he had trained as a welder in the service and continued as one until October 1981 when he "cross-trained" as an air cargo specialist.  He stated that both jobs involved excessive noise levels, with exposure to small arms fire, cannon fire, loud vehicles, warehouse equipment, noisy aircraft, and other flight line equipment.  

As to the relevant evidence in the file, service personnel records show that the Veteran served in the Army National Guard from March 1977 to October 1981, with a period of ACDUTRA from October 9, 1977 to March 19, 1978; and that he subsequently served in the Air Force Reserve from October 1981 to June 1992 with various periods of ACDUTRA and INACDUTRA during that time.  In the Army National Guard, his primary military occupational specialty (MOS) was listed as metal worker.  He also earned a sharpshooter badge (M-16 rifle).  His personnel records do not reflect that he received any combat decorations, nor has he claimed a hearing loss disability or tinnitus from engaging in combat.  

The Veteran's STRs, including his physical examinations conducted in March 1977, February 1978, October 1981, and January 1986, are silent for any complaints relating to hearing loss and tinnitus, and there is no diagnosis of hearing loss or tinnitus.  The ears were evaluated as normal on all examinations.  The Veteran did complain of earache on a few occasions (i.e., in November 1977, December 1977, and February 1978), among other complaints at the time, but the diagnoses were head cold, earache, upper respiratory infection, right otitis, and viral syndrome.  Moreover, his "PULHES" physical profile for hearing at the time of the examinations was "1" (reflective of high level of medical fitness).  See Army Regulation 40-501; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Further, at the time of the physical examinations, the Veteran indicated on a medical history form that his health was "good" and that he did not currently have, or ever have, hearing loss or ear trouble.

Audiometry on a service examination in March 1977 revealed the following puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  0, 0, 10, 5, and 5 in the right ear, and 0, 5, 5, 10, and 0 in the left ear.  

Audiometry on a service examination in February 1978 revealed the following puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  20, 15, 15, 15, and 5 in the right ear, and 15, 10, 10, 5, and 5 in the left ear.  

Audiometry on a service examination in October 1981 revealed the following puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  0, 0, 0, 0, and 5 in the right ear, and 0, 0, 0, 0, and 0 in the left ear.  

Audiometry on a service examination in January 1986 revealed the following puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  5, 10, 10, 5, and 10 in the right ear, and 5, 5, 0, 5, and 10 in the left ear.  

After service, the Veteran underwent a VA examination in November 2012 by an audiologist.  Audiometry revealed the following puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  25, 25, 30, 35, and 45 in the right ear, and 15, 25, 35, 40, and 55 in the left ear.  The speech discrimination scores, per Maryland CNC word list, were 96 percent in the right ear and 96 percent in the left ear. The diagnosis was sensorineural hearing loss in both ears, and the examiner concluded that his tinnitus was at least as likely as not a symptom associated with the hearing loss as tinnitus was known to be a symptoms associated with such disability.  

The VA examiner reviewed the Veteran's claims file to include the STRs, and opined that it was not at least as likely as not (i.e., there was not a 50 percent probability or greater) that his hearing loss was caused by or a result of an event in military service.  He discussed the Veteran's entrance and exit hearing tests (in March 1977 and February 1978), finding that the exit examination documented normal hearing, that such results were consistent with the entrance data, and that there was a slight but not significant change in auditory status from the time of entrance to exit.  The examiner stated that the Veteran's MOS likely exposed him to excessive noise but that the STRs did not indicate that this had a negative impact on hearing.  The examiner acknowledged the STR notations of earache complaints in 1977 and the treatment for an outer ear infection in 1978, but stated that outer ear infections did not typically result in permanent sensorineural hearing loss and that the exit medical examination did not list hearing loss as a concern.  The examiner felt that the noise associated with the Veteran's civilian occupations as a welder and factory worker "may" account for his current degree of hearing loss, and that it likely did account for his reported tinnitus, which the examiner also concluded was less likely than not (i.e., less than a 50 percent probability) caused by or a result of military noise exposure.  

The VA examiner provided an addendum medical opinion in June 2014, after reviewing records, namely, the Veteran's Air Force Reserve records, which had been added to the claims file.  He found that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by military-related acoustic trauma.  His explanation of rationale was nearly the same as the reasons he gave in November 2012, but he additionally commented that the hearing test administered in January 1986 showed normal hearing and that the results were consistent with the March 1977 entrance examination data, showing no significant change in auditory status.  He stated that the Veteran's MOS in service likely exposed him to high risk noise, but the evidence in service did not indicate that the noise exposure resulted in the onset of tinnitus or had a negative impact on hearing.  He felt that the noise associated with the post-military civilian occupations likely accounted for his current hearing loss and tinnitus.  

There are no VA or private treatment records pertaining to hearing loss or tinnitus in the claims file.  

On the basis of STRs alone, to include the audiograms, inception of bilateral hearing loss (under VA standards for hearing loss disability) and inception of tinnitus have not affirmatively been shown during service.  Although the Veteran was likely exposed to excessive noise during service, as accepted by the VA examiner, there was no complaint, finding, or diagnosis of either hearing loss or tinnitus (ringing in the ears) at that time, and on medical history reports the Veteran denied having any hearing loss or ear trouble (past and present), declaring that he was in good health.  Further, his physical profile on all military physical examinations was listed as "1" for his hearing, reflecting a high level of medical fitness.  Thus, service connection under 38 U.S.C.A. §§ 101(24), 106, 1131 and 38 C.F.R. § 3.303(a) is not established for either bilateral hearing loss or tinnitus.  

Alternatively, a showing of continuity of symptoms after service can also support the claims.  38 C.F.R. § 3.303(b).  However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's currently diagnosed tinnitus is listed among the "chronic" diseases under 38 C.F.R. § 3.309(a), as an "organic diseass[] of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  In addition, the diagnosed bilateral sensorineural hearing loss is also listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  Therefore, discussion concerning continuity of symptoms or chronicity follows. 

The Board notes that the Veteran is competent to describe tinnitus and bilateral hearing loss even though the symptoms were not recorded during service, but because the STRs lack the documentation of the combination of manifestations sufficient to identify the hearing loss, and sufficient observation to establish chronicity during service, and because chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  However, the record does not document any evidence of continuity of symptoms after service to support the Veteran's claim.  Not only did the Veteran deny hearing loss at the time of his military examinations, but he also has not asserted that he has experienced tinnitus or hearing loss continuously since service.  Further, there are no medical records that document any hearing difficulties for many years after service.  Thus, continuity of symptoms has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptoms under 38 C.F.R. § 3.303(b).  

It is also noted that the documentation of a hearing loss disability (under VA standards) did not come until more than 30 years after the Veteran completed ACDUTRA in March 1978 and more than 20 years after he separated from the Air Force Reserve in 1992.  Thus, it is well beyond the one year presumptive period for sensorineural hearing loss as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for bilateral sensorineural hearing loss on a chronic disease presumptive basis is not established. 

The Board now turns to the question of whether service connection for bilateral hearing loss and tinnitus may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As earlier noted, the Veteran's November 2012 VA examination clearly shows that he has current bilateral hearing loss, according to VA standards of hearing loss disability, and current tinnitus.  Along with this definitive medical evidence of current bilateral hearing loss and current tinnitus, the record contains the opinion of the VA examiner, who reviewed the file (including Army National Guard and Air Force Reserve records) and found in-service excessive noise exposure to be likely, but discounted an etiologic link between the Veteran's existing bilateral hearing loss and tinnitus and his military service.  The examiner reasoned that despite the likely excessive noise exposure in service, the 
Veteran's hearing was normal on all military audiograms and there were no complaints of hearing loss or tinnitus therein.  He took into account earache complaints and treatment during service, as well as the slight hearing threshold shifts apparent from the 1977 audiogram to the 1978 audiogram, but found there was no significant change in auditory status between 1977 and 1978 or between 1986 and 1977.  The examiner believed that the Veteran's noise exposures through his post-service civilian occupations likely accounted for his current hearing loss and tinnitus.  This opinion is probative of the issue at hand and is not contradicted or opposed by any other medical opinion.  In short, the medical evidence from service and at present is clearly not supportive of the Veteran's claim.  

The Board notes that the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, but not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  Although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under case law to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature (i.e., not capable of lay observation).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptoms, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history, symptoms, and audiometric testing as required under 38 C.F.R. § 3.385.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that a layperson is competent to identify.  

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  See also, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Thus, the Board cannot assign significant probative value to the Veteran's statements as evidence substantiating that his current bilateral hearing loss either had onset during service or is related to an injury, disease, or event in service. 

Tinnitus, unlike hearing loss, is a disability the presence of which  is within the capability of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent). Although the Veteran is competent to declare that he has tinnitus, to the extent his statement is offered as a lay opinion on causation (i.e., an association between his tinnitus and service), a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized education, training, or experience to offer such diagnoses.  Because onset in service and continuity thereafter is not shown, an opinion on the medical causation of tinnitus requires specialized education, training, or experience, and because no factual foundation has been established to show that the Veteran was qualified through education, training, or experience to offer such an opinion, his statement relating tinnitus to service is not competent evidence and cannot be assigned significant probative value as evidence in support of the claim.  

In light of the foregoing, the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

								ORDER on Next Page


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  

The appeal seeking service connection for tinnitus is denied.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


